Title: To Benjamin Franklin from William Hodgson, 10 March 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear Sir
London 10 March 1780
I have to acknowledge the reception of your Letters of the 14 & 26 Ultimo, & also one from Mr Grand with bill enclosed £100 to be applied to the relief of such prisoners as may be in the greatest distress— The Inclosures by the same conveyance were forwarded— I am very glad you have taken Notice of Mr Wren, his Zeal his Activity & Diligence are great beyond your Conception,— I have & shall consult with Mr Digges about the distribution of the Money you have remitted & I have desired Mr Wren to have his Eye upon those particular occasions that may occur at Forton & require Interposition, keeping from the prisoners the knowledge of your having sent a Sum of Money, as I have reason to apprehend the purposes for which it was sent wou’d be defeated by Publication—every Prisoner wou’d form one pretention or other & by that Means it wou’d soon be exhausted, in giving these directions as well to Portsmt as Plymo., I hope I meet your Ideas, if otherwise please to signify your pleasure & it shall be mine to Conform— The Agents for our Fund at Plymo are Mess Heath & sawrey both very worthy Zealous Friends— As I presume you see our public prints you will have observed, that we have begun again, to collect Subscriptions, they come in rather slowly, but still we have something in Bank to make a small weekly payment to the prisoners & it is but Justice to the board of Sick & Hurt to assure you that they have allways paid attention to my representations & furnished Clothing (after the failure of our Funds) to such prisoners as were in want— I have been twice with the Board of Sick & Hurt since I last wrote you, the prisoners from Plymo they assure me were embarked & woud sail the first fair Wind— I hope you will assemble all the Men you possibly can to send back by that Vessell. If I might presume to give an Opinion, I wou’d recommend the sending back double the Number & my reason for such an Opinion is this— They have got the Idea that you have not in France a sufficient Number of English prisoners taken by Americans to exchange for those of your people now here & perhaps there may be some objections to sending another Cartel if that supposition shou’d be realized; I suspect from their little Minds every possible Evasion— but if the Prisoners come over & the Credit is given by you, they will not I think, Dare to refuse returning an equal Number—& you will be sure not to omit furnishing me with the English officers receipt for the Men taken on board as they almost allways run away before they make their destined port obliging the Master to put them on Shore to avoid being prest—
You have been wrote so fully about the scandalous Conduct of our Ministers in the non-complyance with the paroles from Boston, that it is needless to say more than that their partizans are ashamed for them— As to the receipts given at Sea they stand upon different ground & there is something like a reason when they alledge that the Men thus discharged, were discharged by the Captors for their own convenience & that perhaps they wou’d many of them have been retaken if detained either in the Privateer or her Prizes— Be assured my good sir that if in this Cause of Humanity any Zeal or Diligence on my part can Avail neither the one nor the other shall be wanting. I feel as much as any American in this Struggle, for it has long been a settled principle in my Breast, that English & American Liberty must stand or fall to gether, If I had room I woud have added a few Words of our old acquaintance Williams the priest, he has been desired to absent himself from our Society I am very respectfully Dr sr your most Obedt Hle Sert
William Hodgson
 
Addressed: A Monsieur / Monsieur Franklin / à / Passy
Notation: William Hodgson London March 10. 1780
